MEMORANDUM **
Robert Ray Dearinger appeals his re-sentencing on remand from this court for his conviction for bank robbery in violation of 18 U.S.C. § 2113(a). Dearinger challenges the district court’s finding that his prior convictions are predicate offenses under the career offender provisions of U.S.S.G. § 4B1.1. In the prior appeal, this court held that Dearinger’s contention was precluded by United States v. Murillo, 422 F.3d 1152 (9th Cir.2005). Dearinger concedes that his claim is barred by law of the case, but raised it to preserve the issue on appeal. Because we conclude that Dear-inger’s sole claim is precluded by law of the case doctrine, see United States v. Garcia, 77 F.3d 274, 276 (9th Cir.1996), we affirm his sentence.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.